DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10 May 2022 has been entered. Claim(s) 1-8, 10-11, and 13-20 is/are pending in this application. Claims 1-7 and 14 is/are withdrawn and claim(s) 9 and 12 is/are cancelled. Claims 8 and 11 are amended. Claims 15-20 are newly added.

Status of Previous Rejections
The rejections under 35 U.S.C. 112(b) to claims 11-13 are withdrawn in view of the amendments to claim 11 and cancellation of claim 12.

Claim Interpretation
Regarding claims 15 and 18 and their dependents, the phrase “heating and reducing takes place in a reducing atmosphere by adding a reducing gas” is interpreted by the Examiner to mean both:
Wherein a reducing gas is specifically introduced from outside of the boundary of the furnace into the furnace during the heating and reducing.
The existence of a reducing gas during the heating and reducing, including the case where reducing gas was previously existent in the furnace and/or is generated in situ.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka (JP-2003342649-A, Examiner provided machine translation).
Regarding claim 8, Kanesaka teaches a process for operating a rotary kiln used for reducing iron and steel dust (Title), which comprises volatizing and recovering zinc by reduction roasting performed by adding lime (a method for producing zinc comprising adding a calcium compound containing Ca to steelmaking dust containing zinc) and a carbonaceous reagent (wherein the heating and reducing comprises adding a carbon material to the furnace) to steel dust containing zinc (heating and reducing in a furnace the steelmaking dust to which the calcium compound has been added; [0001]). Kanesaka further teaches that the temperature should be a maximum of 1100-1200 °C as when temperature is raised to 1300 °C the reaction product melts forming obstructive deposits in the kiln (without generating melt; [0004-0005]). Kanesaka further teaches zinc vapor is volatized and reoxidized to become zinc bullion and recovered as crude zinc oxide (recovering a zinc component; [0004]).
Kanesaka further teaches that the amount of lime to be added should be 0.15 times or more by weight than the amount of carbon material [0008], which in turn should be added in an amount 0.2 times by weight the amount of steelmaking dust (Examples 1-2, [0014-0021]). Kanesaka teaches in Example 1 that the amount of iron in a tested steelmaking dust A is 12.5% by weight (Table 1), or 12.5g iron/100g of steelmaking dust. Converting to moles, Kanesaka teaches a ratio of the number of moles of Ca to the number of moles of Fe in the steelmaking dust of 0.239 or greater. The Examiner notes that while Kanesaka teaches that a ratio of the number of moles of Ca to the number of moles of Fe in the steelmaking dust of greater than 0.637 is unnecessary as the zinc volatilization rate approaches 100% [0012], Kanesaka teaches that zinc volatilization rates increase with CaO concentration [0012], one of ordinary skill would recognize greater zinc volatilization and recovery would be achieved beyond this ratio, albeit with perhaps diminishing returns.
Kanesaka teaches a ratio of the number of moles of Ca to the number of moles of Fe in the steelmaking dust of 0.239 or greater. This overlaps the claimed range of 1.3-1.5. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 10, Kanesaka teaches that the temperature should be a maximum of 1100-1200 °C [0004].
Regarding claim 11, Kanesaka teaches a process for operating a rotary kiln used for reducing iron and steel dust (Title), which comprises volatizing and recovering zinc by reduction roasting performed by adding lime (a method for producing zinc comprising adding a calcium compound containing Ca to steelmaking dust containing zinc) and a carbonaceous reagent (wherein the heating and reducing comprises adding a carbon material to the furnace) to steel dust containing zinc (heating and reducing in a furnace the steelmaking dust to which the calcium compound has been added; [0001]). Kanesaka further teaches that the temperature should be a maximum of 1100-1200 °C as when temperature is raised to 1300 °C the reaction product melts forming obstructive deposits in the kiln (without generating melt; [0004-0005]). Kanesaka further teaches zinc vapor is volatized and reoxidized to become zinc bullion and recovered as crude zinc oxide, leaving a residue in the kiln that ends up as reduced iron pellets (separating zinc from the steelmaking dust; [0004]).
Kanesaka further teaches that the amount of lime to be added should be 0.15 times or more by weight than the amount of carbon material [0008], which in turn should be added in an amount 0.2 times by weight the amount of steelmaking dust (Examples 1-2, [0014-0021]). Kanesaka teaches in Example 1 that the amount of iron in a tested steelmaking dust A is 12.5% by weight (Table 1), or 12.5g iron/100g of steelmaking dust. Converting to moles, Kanesaka teaches a ratio of the number of moles of Ca to the number of moles of Fe in the steelmaking dust of 0.239 or greater. The Examiner notes that while Kanesaka teaches that a ratio of the number of moles of Ca to the number of moles of Fe in the steelmaking dust of greater than 0.637 is unnecessary as the zinc volatilization rate approaches 100% [0012], Kanesaka teaches that zinc volatilization rates increase with CaO concentration [0012], one of ordinary skill would recognize greater zinc volatilization and recovery would be achieved beyond this ratio, albeit with perhaps diminishing returns.
Kanesaka teaches a ratio of the number of moles of Ca to the number of moles of Fe in the steelmaking dust of 0.239 or greater. This overlaps the claimed range of 1.3-1.5. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 13, Kanesaka teaches that the temperature should be a maximum of 1100-1200 °C [0004].
Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka as applied to claim 8 and claim 11 above, alone, or optionally further in view of Calbeck (US 2747966 A).
Regarding claim 15, Kanesaka teaches the heating and reducing comprises adding a carbon material to the furnace [0001], such as coal or coke, generating CO gas which reduces the ZnO to zinc vapor (wherein the step of heating and reducing… adding the reducing gas to the furnace during the heating and reducing; [0010]).
In the alternative, regarding claim 15, Kanesaka teaches a reducing atmosphere of CO gas produced from reactions between carbonaceous material and oxygen in the furnace (wherein the heating and reducing takes place in a reducing atmosphere; [0001, 0010]), but does not teach the addition of reducing gas per interpretation A of the phrase “adding a reducing gas”.
Calbeck teaches a process of manufacturing pigment zinc oxide (Title), where oxidized zinciferous materials are reduced with gaseous agents such as methane to reduce zinc oxide to zinc metal vapor (adding a reducing gas to the furnace; wherein the reducing gas reducing gas is a hydrocarbon, wherein the reducing gas is methane; Col. 1 lines 18-21, 64-68). Calbeck further teaches the material is first heated to an appropriate reducing temperature, on the order of 1100-1300 °C (Col. 1 lines 59-62), and that the use of a gaseous reductant makes it possible to volatilize a relatively large percent of zinc from the charge before the impurities build up to the slagging point (Col. 7 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanesaka to add methane to the reducing atmosphere of the furnace during the reduction of zinc oxides, as Calbeck teaches doing so makes it possible to volatize a large percentage of zinc from the feed.  Doing so would have been further obvious as Kanesaka and Calbeck both are used to treat zinciferous materials at similar temperatures, Kanesaka using a maximum temperature of 1100-1200 °C and Calbeck using temperatures of 1100-1300 °C.
Regarding claim 18, Kanesaka teaches the heating and reducing comprises adding a carbon material to the furnace [0001], such as coal or coke, generating CO gas which reduces the ZnO to zinc vapor (wherein the step of heating and reducing… adding the reducing gas to the furnace during the heating and reducing; [0010]).
In the alternative, regarding claim 18, Kanesaka teaches a reducing atmosphere of CO gas produced from reactions between carbonaceous material and oxygen in the furnace (wherein the heating and reducing takes place in a reducing atmosphere; [0001, 0010]), but does not teach the addition of reducing gas per interpretation A of the phrase “adding a reducing gas”.
Calbeck teaches a process of manufacturing pigment zinc oxide (Title), where oxidized zinciferous materials are reduced with gaseous agents such as methane to reduce zinc oxide to zinc metal vapor (adding a reducing gas to the furnace; Col. 1 lines 18-21, 64-68). Calbeck further teaches the material is first heated to an appropriate reducing temperature, on the order of 1100-1300 °C (Col. 1 lines 59-62), and that the use of a gaseous reductant makes it possible to volatilize a relatively large percent of zinc from the charge before the impurities build up to the slagging point (Col. 7 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanesaka to add methane to the reducing atmosphere of the furnace during the reduction of zinc oxides, as Calbeck teaches doing so makes it possible to volatize a large percentage of zinc from the feed.  Doing so would have been further obvious as Kanesaka and Calbeck both are used to treat zinciferous materials at similar temperatures, Kanesaka using a maximum temperature of 1100-1200 °C and Calbeck using temperatures of 1100-1300 °C.

Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka in view of Calbeck as applied to claims 15 and 18 above.
Regarding claims 16-17, Calbeck teaches using methane as the reducing gas (wherein the reducing gas reducing gas is a hydrocarbon, wherein the reducing gas is methane; Col. 1 lines 18-21, 64-68).
Regarding claims 19-20, Calbeck teaches using methane as the reducing gas (wherein the reducing gas reducing gas is a hydrocarbon, wherein the reducing gas is methane; Col. 1 lines 18-21, 64-68).

Response to Arguments
In response to applicant's argument that Nagasaka (WO 2015016086) does not teach a heating and reducing by adding a carbon material to the furnace or heating and reducing takes place in a reducing atmosphere, the Examiner agrees. Therefore, the rejection of claim(s) 8, 10-11, and 13 as anticipated by Nagasaka are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant's arguments are now moot with regard to Nagasaka as applied in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733